IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KENNETH NELSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4429

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 5, 2016.

An appeal from an order of the Circuit Court for Columbia County.
Leandra G. Johnson, Judge.

Kenneth Nelson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, OSTERHAUS, and KELSEY, JJ., CONCUR.